          Case 1:20-cv-01873-DLF Document 21 Filed 07/14/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 JOHNS HOPKINS UNIVERSITY;
 Plaintiff,

 v.

 U.S. DEPARTMENT OF HOMELAND
 SECURITY;
                                                      Case No. 20-cv-1873
 U.S. IMMIGRATION AND CUSTOMS
 ENFORCEMENT;

 CHAD WOLF, in his official capacity as
 Acting Secretary of the U.S. Department of
 Homeland Security; and

 MATTHEW ALBENCE, in his official
 capacity as Acting Director of the U.S.
 Immigration and Customs Enforcement;

 Defendants.



                                        JOINT NOTICE

        Plaintiff Johns Hopkins University and Defendants U.S. Department of Homeland

Security, U.S. Immigration and Customs Enforcement, Chad Wolf, in his official capacity, and

Matthew Albence, in his official capacity, respectfully submit this joint notice to alert the Court

that, as reflected on the docket in President and Fellows of Harvard College, et al. v. United

States Department of Homeland Security, et al., 20-cv-11283 (D. Mass.) (ECF No. 119), the

Government “has agreed to rescind the July 6, 2020 Policy Directive and the July 7, 2020 FAQ,

and has also agreed to rescind their implementation [and] will return to the March 9, 2020 and

March 13, 2020 policy. This . . . will preclude enforcement of the July 6, 2020 policy directive

and July 7, 2020 FAQ, which are being rescinded on nationwide basis.”
          Case 1:20-cv-01873-DLF Document 21 Filed 07/14/20 Page 2 of 2




       As this development moots Johns Hopkins’ Motion for a Temporary Restraining Order

and Preliminary Injunction, the parties agree that the hearing scheduled for tomorrow, July 15,

2020, at 11:30 a.m. no longer is necessary.



DATED: July 14, 2020                                  Respectfully submitted,


MICHAEL R. SHERWIN                                QUINN EMANUEL URQUHART &
Acting United States Attorney                     SULLIVAN LLP

DANIEL F. VAN HORN
Civil Chief                                           /s/ William A. Burck
                                                  William A. Burck (D.C. Bar No. 979677)
                                                  Derek L. Shaffer (D.C. Bar No. 478775)
    /s/ Jeremy S. Simon                           1300 I Street NW, 9th Floor
Jeremy S. Simon, D.C. Bar #447956                 Washington, DC 20005
Assistant United States Attorney                  (202) 538-8000
Civil Division                                    williamburck@quinnemanuel.com
555 4th Street, N.W.                              derekshaffer@quinnemanuel.com
Washington, D.C 20530
(202) 252-2528                                    Kathleen M. Sullivan (pro hac vice)
jeremy.simon@usdoj.gov                            Crystal Nix-Hines (pro hac vice)
                                                  Shon Morgan (pro hac vice)
Attorneys for Defendant                           Marina Lev (pro hac vice)
                                                  865 S. Figueroa Street, 10th Floor
                                                  Los Angeles, CA 90017
                                                  (213) 443-3000
                                                  kathleensullivan@quinnemanuel.com
                                                  shonmorgan@quinnemanuel.com
                                                  crystalnixhines@quinnemanuel.com
                                                  marinalev@quinnemanuel.com

                                                  Attorneys for Plaintiff
                                                  Johns Hopkins University




                                              2
